Citation Nr: 0623359	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for herniated nucleus 
pulposes, L5-S1, claimed as residuals of a back injury.


ATTORNEY FOR THE BOARD

Angela Oh, Legal Intern


INTRODUCTION

The veteran had active service from December 1945 to May 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).
FINDINGS OF FACT

1. The veteran's claim for herniated nucleus pulposus was 
previously denied in June 1958 on the basis that the veteran 
failed to show the injury was incurred in service.  

2. The veteran was notified of this decision and his 
appellate rights, but he did not initiate an appeal and the 
decision is now final.

3. The evidence presented since June 1958 is not material and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

2. New and material evidence sufficient to reopen a claim for 
service connection for herniated nucleus pulposes has not 
been received, and the claim may not be reopened. 38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA is required to notify claimants and their representatives 
of any information that is necessary to substantiate the 
claim for benefits. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2005).  This notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II). Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim. See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2005).

In the present case, the issue on appeal arises from a claim 
for service connection for herniated nucleus pulposes as 
residuals of a back injury.  In this context, the Board notes 
that a substantially complete application was received in 
September 2003.  In October 2003, prior to its adjudication 
of the claim, the AOJ notified the veteran of the information 
and evidence necessary to reopen and substantiate the claim 
for service connection; the information and evidence that VA 
would seek to provide; and the information and evidence that 
the veteran was expected to provide. The veteran was 
specifically told to provide any new and material evidence 
that has been submitted to the VA for the first time relating 
to an unestablished fact necessary to substantiate his claim. 
Thus, the Board finds that the content and timing of the 
October 2003 notice comports with the requirements of § 
5103(a) and § 3.159(b).

In March 2006, the RO notified the veteran regarding the 
evidence needed to evaluate disabilities and determination of 
the effective date of any award.  This notice was not timely, 
but in view of the decision, there is no prejudice to the 
veteran.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits. The veteran's 
treatment records since December 2003 have been obtained.  In 
addition, the RO attempted to retrieve a record of back 
surgery from the Hines VA Medical Center (VAMC), which the RO 
found does not exist.  There is no indication in the record 
that there is any additional relevant evidence which has not 
been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. There 
are some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Evidence of record at the time of the June 1958 denial of 
service connection included the veteran's service medical 
records that showed no treatment or diagnosis for the claimed 
condition.  The veteran was informed of the RO's decision in 
a letter dated June 1958. The record does not include a 
communication from the veteran within one year of this letter 
that might be construed as a notice of disagreement with the 
June 1958 rating decision. Therefore, that rating decision is 
final and may not be reopened in the absence of new and 
material evidence.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim. Kightly v. 
Brown, 6 Vet. App. 200 (1994). Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record. Evans v. Brown, 9 Vet. App. 
273 (1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
and must raise a reasonable possibility of substantiating the 
claim.    

Evidence received subsequent to the June 1958 denial includes 
treatment records from the Hines VAMC for the period December 
2003 to April 2005.  None of the medical evidence obtained by 
the VA gives an opinion as to the etiology of the veteran's 
claimed condition and service.  The evidence does not 
indicate in any way that the condition is related to service. 

The additional evidence submitted does not contain any 
competent evidence to the effect that the veteran's back 
disorder was incurred in or aggravated by service. In fact, 
the only evidence of a relationship between the veteran's 
active service and his current back disability is the 
veteran's statements.  The veteran, as a layman, is not 
competent to provide evidence of diagnosis or etiology.
 
The preponderance of the evidence reflects that the evidence 
received since the last final denial of the claim, while new, 
is not material and does not raise a reasonable possibility 
of substantiating the claim.

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection 
has not been presented, and the claim for service connection 
for herniated nucleus pulposus, L5-S1, claimed as residuals 
of a back injury is not reopened.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


